                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 WARDELL GLENN AYERS                            Case No.: 1:20-CV-490

 Plaintiff                                      State Court Case No.: A 2001552
                                                (removed from Hamilton County Court of
 v.                                             Common Pleas)

 GT EXCAVATING, LLC, et al.                     DEFENDANT GT EXCAVATING
                                                LLC.’S NOTICE OF REMOVAL
 Defendants

                                         ***********

          Defendant GT Excavating, LLC., pursuant to 28 USC §1332, 1441 and 1446, hereby

gives notice to this Honorable Court and all parties to this action of their removal of this

matter, currently pending as Case No. A2001552, in the Hamilton County Court of

Common Pleas, Hamilton County, Ohio, to the United States District Court for the

Southern District of Ohio, Western Division. In support of this Notice of Removal, GT

Excavating, LLC. states as follows:

          1.    On April 7, 2020, the Plaintiff filed a lawsuit in the Hamilton County Court

of Common Pleas, styled Wardell Glenn Ayers v. Star Construction of Florida, LLC., and

GT Excavating, LLC. and John/Jane Does 1-10 and United Health Group dba Golden Rule

Insurance Company and it was assigned case number A2001552.

          2.    The Plaintiff Wardell Glenn Ayers is a citizen of the State of Ohio, Hamilton

County, Ohio.

          3.    GT Excavating, LLC and its only member, Trevor Jordan Niebrugge are

citizens of Moores Hill, Indiana, which is also the principle place of business for that

entity.
       4.      Upon information and belief, Defendant Star Construction of Florida, LLC.

and its members are citizens of the state of Florida with their principle place of business

also in that state.

       5.      Upon information and belief, Defendant Untied Health Group dba Golden

Rule Insurance Company, is a corporation with its principle place of business in

Minnesota and is a citizen of that state.

       6.      The incident that is the subject matter of the Plaintiff’s Complaint occurred

in Hamilton County, Ohio.

       7.      The Complaint was served on the Defendant via regular mail, sent on June

2, 2020. The Complaint seeks damages on behalf of the Plaintiff in excess of $25,000.00,

however, that is the minimum jurisdictional limit for common pleas court cases in the

state of Ohio. We have been informed that the Plaintiff has medical bills for surgery as a

result of the incident that is the subject matter of the Complaint. Plaintiff has refused to

limit damages as a result of the alleged incident to $75,000.00.

       8.      Jurisdiction is appropriate before this Honorable Court on the basis of

diversity of citizenship and the amount in controversy. There is complete diversity of

citizenship between the Plaintiff and the Defendants.

       9.      Based upon the allegations of the Complaint, the amount in controversy,

exclusive of interest and costs, exceeds $75,000.00, as required by 28 USC §1332.

       10.     The United States District Court for the Southern District of Ohio, Western

Division, is the proper federal district court for removal, as Hamilton County, Ohio is

within the district. Accordingly, venue is appropriate pursuant to 28 USC §1441.

       11.     Prior to the removal the Defendant did not answer the Complaint.



                                             2
         12.   Pursuant to 28 USC §1446, a copy of all pleadings and other papers filed in

the State Court proceedings is attached as Exhibit A.

         13.   This Notice of Removal will be served on all parties pursuant to 28 USC

§1446.

         14.   This Notice of Removal will be filed with the Hamilton County Common

Pleas Court Clerk pursuant to 28 USC §1446.

                                                 Respectfully submitted,


                                                 /s/Patricia J. Trombetta
                                                 Patricia J. Trombetta (0005451)
                                                 Bonezzi Switzer Polito & Hupp Co., LPA
                                                 312 Walnut Street, Suite 2530
                                                 Cincinnati, Ohio 45202
                                                 Phone (513) 345-5502
                                                 Fax (513) 345-5510
                                                 ptrombetta@bsphlaw.com
                                                 Attorney for GT Excavating, LLC.




                                             3
                          CERTIFICATE OF SERVICE

      A copy of the foregoing has been served via e-mail and/or regular mail this 23rd

day of June 2020 upon:


Stuart W. Penrose, Esq.                       VIA REGULAR MAIL:
Robb S. Stokar, Esq.                          UnitedHealth Group dba Golden Rule
Minnillo & Jenkins Co., LPA                   Insurance Co.
2712 Observatory Avenue                       PO Box 1459
Cincinnati, Ohio 45208                        Minneapolis, Minnesota 55440
spenrose@minnillojenkins.com
rstokar@minnillojenkins.com
Attorneys for Plaintiff

Joseph A. Gerling, Esq.
Eric S. Bravo, Esq.
Lane Alton
Two Miranova Place, Suite 220
Columbus, Ohio 43215
jgerling@lanealton.com
ebravo@lanealton.com
Attorneys for Star Construction, LLC.



                                                       /s/Patricia J. Trombetta
                                                      Patricia J. Trombetta, Esq.




                                          4
